Exhibit No. 99.4 LIBERTY CAPITAL ASSET MANAGEMENT, INC PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 Introduction to Pro Forma Consolidated Financial Statements F-2 Pro Forma Consolidating Balance Sheet as of September 30, 2008 (Unaudited) F-3 Pro Forma Consolidating Statements of Operations for the Nine Months Ended September 30, 2008 (Unaudited) F-4 Notes to Pro Forma Consolidated Financial Statements F-5 F-1 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2008 Introduction of Pro Forma Consolidated Financial Statements (UNAUDITED) The accompanying unaudited pro forma consolidated balance sheet as of September 30, 2008 gives effect to the Acquisition as if the Acquisition occurred on January 1, 2008 and the Company’s year end were December 31. The accompanying unaudited pro forma consolidated statement of operations for the nine month's ended September, 30 2008, gives effect to the Acquisition as if it occurred on the first day of the period presented, January 1, 2008. The unaudited pro forma consolidated financial information is provided for illustrative purposes only and is not necessarily indicative of the results that would have occurred if the Acquisition had occurred on the first day of the period presented. The unaudited pro forma financial statements should not be construed as being representative of future operating results or financial position of the Company and should be read in conjunction with the accompanying notes to the unaudited pro forma consolidated financial statements. F-2 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATED BALANCE SHEET FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (unaudited) Liberty Capital Asset Management, Inc. formerly Nine Months Liberty Capital Asset Management formerly Pro Forma Adjustments Corporate Pro Forma Outfitters CD Banc Debit Credit Amount ASSETS: Current assets: Cash $ 575 $ 482,693 $ 483,268 Loans available for sale - 15,689,486 15,689,486 Loan receivable - 1,244,707 1,244,707 Loans held for investment - 5,015,485 5,015,485 Accounts receivable - 856,338 856,338 Other current assets - 91,829 91,829 Total current assets 575 23,380,538 23,381,113 Fixed assets: Property and equipment, net - 697,240 697,240 Total fixed assets - 697,240 697,240 Other assets: Goodwill - 1,586,877 1,586,877 Other assets - 122,200 122,200 Total other assets - 1,709,077 1,709,077 TOTAL ASSETS $ 575 $ 25,786,855 $ 25,787,430 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Current liabilities: Accounts payable and accrued expenses $ - $ 1,806,395 $ 1,806,395 Related party payable 2,001 - 2,001 Notes payable - 1,259,566 1,259,566 Line of credit - 15,613,685 15,613,685 Total current liabilities 2,001 18,679,645 18,681,647 Long term liabilities - 1,366,170 1,366,170 TOTAL LIABILITIES 2,001 20,045,815 20,047,817 Stockholders' equity: Common stock 710 - 710 Additional paid-in capital 105,290 4,824,266 4,929,556 Current Year Earnings (100,130 ) 538,745 438,615 Accumulated (deficit) (7,296 ) 378,029 370,733 Total stockholders' equity (1,426 ) 5,741,041 5,739,615 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 575 $ 25,786,855 $ 25,787,430 F-3 LIBERTY CAPITAL ASSET MANAGEMENT, INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 (unaudited) Liberty Capital Asset Management, Inc. formerly Corporate Nine Months Liberty Capital Asset Management formerly Pro Forma Adjustments Pro Forma Outfitters CD Banc Debit Credit Amount Revenues: Loan origination $ - $ 9,660,399 $ 9,660,399 Total revenues - 9,660,399 9,660,399 Expenses: Salary & wages & payroll taxes - 4,751,720 4,751,720 Selling, general and administrative 5,165 3,867,320 3,872,485 Professional fees 94,965 440,051 535,016 Depreciation expense - 62,563 62,563 Total expenses 100,130 9,121,654 9,221,784 Net income (loss) $ (100,130 ) $ 538,745 $ 438,615 F-4 LIBERTY CAPITAL ASSET MANAGEMENT, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 unaudited (1)Pro Forma Adjustments: Liberty
